Exhibit 99.2 Hydrogenics Corporation Third Quarter 2012 Management’s Discussion and Analysis of Financial Condition and Results of Operations Hydrogenics Corporation This Management’s Discussion and Analysis (“MD&A”) comments on the financial condition and results of operations of Hydrogenics Corporation (“Hydrogenics” or the “Corporation”), for the three and nine months ended September 30, 2012 and updates our MD&A for fiscal 2011. The information contained herein should be read in conjunction with the Consolidated Financial Statements and Auditor’s Report for fiscal 2011 and the Consolidated Interim Financial Statements for the three and nine months ended September 30, 2012. The Corporation prepares its consolidated interim financial statements in accordance with International Financial Reporting Standards (“IFRS”) as set out in the Handbook of The Canadian Institute of Chartered Accountants (“CICA Handbook”). In 2010, the CICA Handbook was revised to incorporate IFRS, and requires publicly accountable enterprises to apply such standards effective for years beginning on or after January 1, 2011. Accordingly, the Corporation has reported on this basis in these consolidated interim financial statements. All financial information contained in this MD&A and in the consolidated interim financial statements has been prepared in accordance with IFRS, except for certain “Non-IFRS Measures” as described in Section x of this MD&A. This MD&A is dated November 8, 2012 and all amounts are denominated in US dollars, unless otherwise noted. Additional information about Hydrogenics, including our 2011 Consolidated Financial Statements and our Annual Report on Form 20-F, which is filed in Canada as our annual information form, is available on our website at www.hydrogenics.com, on the SEDAR website at www.sedar.com, and on the EDGAR filers section of the US Securities and Exchange Commission website at www.sec.gov. This document contains forward-looking statements, which are qualified by reference to, and should be read together with the “Forward-looking Statements” cautionary notice on page 16 of this MD&A. “Hydrogenics,” the “Corporation,” or the words “our,”“us” or “we” refer to Hydrogenics Corporation and its subsidiaries and Old Hydrogenics and its subsidiaries. For additional information, please refer to www.hydrogenics.com/investor. Third Quarter 2012 Management’s Discussion and Analysis Page 1 Hydrogenics Corporation Management’s Discussion and Analysis – Contents Section Page 1 Operating Results A detailed discussion of our operating results for the three and nine months ended September 30, 2012 3 2 Financial Condition A discussion of the significant changes in our consolidated interim balance sheets 8 3 Summary of Quarterly Results A summary view of our quarterly financial performance 9 4 Liquidity and Capital Resources A discussion of our cash flow, liquidity, credit facilities and other disclosures 9 5 Critical Accounting Policies and Estimates A description of our accounting estimates that are critical to determining our financial results and changes to accounting policies 13 6 Recent Accounting Pronouncements A discussion of IFRS developments that have, will or might affect the Corporation 13 7 Outlook The outlook for our business 14 8 Internal Control Over Financial Reporting A statement of responsibilities regarding internal controls over financial reporting 15 9 Reconciliation and Definition of Non-IFRS Measures A description, calculation and reconciliation of certain measures used by management 15 10 Risk Factors and Forward-looking Statements Risk factors and caution regarding forward-looking statements 17 Third Quarter 2012 Management’s Discussion and Analysis Page 2 Hydrogenics Corporation 1Operating Results A detailed discussion of our operating results for the three and nine months ended September 30, 2012 Hydrogenics Corporation Summary Financial Analysis (in thousands of US dollars, except per share amounts) Three months ended September 30 Nine months ended September 30 % Favourable (Unfavourable) % Favourable (Unfavourable) Consolidated Interim Statements of Operations and Comprehensive Loss OnSite Generation $ $ 78
